Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to Application No. 16/773,845 filed on January 27, 2020, arguments presented on February 16, 2020, is hereby acknowledged. Claims 1-20 are currently pending and subject to examination.

     The double patenting rejection has been overcome in light of the terminal disclaimer, filed February 16, 2021, which has been approved.

Terminal Disclaimer
3.         The Terminal Disclaimer filed on 02/16/2021 and approved on 02/16/2021 in related Prior Patent No. 10,587,663.

                         EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
4.        The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.
            With Regards to the Applicant’s remarks dated February 16, 2021:
            Claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the 
     For example, the independent claims 1 and 11 contain limitations, estimating, by the session system, an aggregated network transmission quality for data transmitted from the session host to the user device based on (1) a first measure of network transmission quality for data transmitted over a network from the session system to the user device, and (2) a second measure of network transmission quality for data transmitted over the network from the session host to the session system. 
      The closest prior art of record is US 2010/0037267 A1 issued to Bennett which teaches television program delivery server components at the recipient device that allow user to avail the facilities of searchable, scrollable and selectable channel list, JPEG preview still image and preview Internet protocol television program viewing facilities and delivers preview JPEG still images and preview Internet protocol television program, having reduced per video frame data size (Bennett: [paragraph 0012-0013, 0016]).
      The closest prior art of record is US 2008/0261605 A1 issued to Larsen which teaches providing thumbnail pictures, or lower resolution pictures, or sound bites or movie preview clips, on a website, and providing the facility to download an improved version if required to the user and the user chooses to obtain the continued data streaming at a higher quality, perhaps having watched the preview of a movie (Larsen: [paragraph 0081-0082]).
     The newly discovered prior art reference Worthen et al. (US 20080292265 A1, hereafter “Worthen”)  which teaches rich media video clips are adapted for distribution 
     Therefore, the Examiner agrees that the limitations of the independent claims 1 and 11, within its environment, is allowable subject matter over the prior art, in light of the specification.
      Because claims 2-10 depend directly or indirectly on claim 1 and claims 12-20 depend directly or indirectly on claim 11, these claims are considered allowable for at least the same reasons noted above with respect to claims 1 and 11.            
      In further the applicant's reply makes evident the reason for allowance, satisfying the record as a whole as required by rule 37 CFR 1.104 (e). In this case, the prosecution history and/or the substance of applicant's remarks filed in parent application ( 14/142,092) in combination with other claimed features point out the reason that claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record (see MPEP 1302.14).
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion     
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459